Order entered July 26, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-21-00254-CV

                    IN RE KENNETH L. BUHOLTZ, Relator

           Original Proceeding from the County Court at Law No. 6
                            Collin County, Texas
                    Trial Court Cause No. 006-01691-2018

                                    ORDER
               Before Justices Osborne, Pedersen, III, and Goldstein

      Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus without prejudice to refiling. We also DENY the motion to

transfer records.


                                            /s/    BONNIE LEE GOLDSTEIN
                                                   JUSTICE